     Case 2:20-cv-01885-APG-VCF Document 44 Filed 01/19/21 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     lrobbins@wrightlegal.net
 7   Attorneys for Plaintiff, Deutsche Bank National Trust Company, Formerly Known as Bankers
     Trust Company of California, N.A., as Trustee for American Home Mortgage Investment Trust
 8   2005-2
 9
                               UNITED STATES DISTRICT COURT
10                                  DISTRICT OF NEVADA
11   DEUTSCHE BANK NATIONAL TRUST                 Case No.: 2:20-cv-01885-APG-VCF
12   COMPANY, FORMERLY KNOWN AS
     BANKERS TRUST COMPANY OF
13   CALIFORNIA, N.A., AS TRUSTEE FOR             STIPULATION AND ORDER TO
     AMERICAN HOME MORTGAGE                       EXTEND TIME PERIOD TO RESPOND
14   INVESTMENT TRUST 2005-2,                     TO COMMONWEALTH LAND TITLE
15                                                INSURANCE COMPANY’S
                        Plaintiff,                OPPOSITION TO COUNTERMOTION
16          vs.                                   FOR PARTIAL SUMMARY
                                                  JUDGMENT [ECF No. 36]
17   FIDELITY NATIONAL TITLE GROUP,
     INC.; FIDELITY NATIONAL TITLE                [Third Request]
18
     INSURANCE COMPANY;
19   COMMONWEALTH LAND TITLE
     INSURANCE COMPANY; DOE
20   INDIVIDUALS I through X; and ROE
     CORPORATIONS XI through XX, inclusive,
21
22                      Defendants.

23          Plaintiff, Deutsche Bank National Trust Company, Formerly Known as Bankers Trust
24   Company of California, N.A., as Trustee for American Home Mortgage Investment Trust 2005-
25   2 (“Deutsche Bank”) and Defendant, Commonwealth Land Title Insurance Company
26   (“Commonwealth”), by and through their attorneys of record, hereby stipulate and agree as
27   follows:
28




                                            Page 1 of 3
     Case 2:20-cv-01885-APG-VCF Document 44 Filed 01/19/21 Page 2 of 3




 1         1. On September 23, 2020, Deutsche Bank filed its Complaint in the Eighth Judicial
 2            District Court, Case No. A-20-821781-C [ECF No. 1-1];
 3         2. On October 8, 2020, Commonwealth filed a Petition for Removal to this Court [ECF
 4            No. 1];
 5         3. On October 13, 2020, Commonwealth filed a Motion to Dismiss [ECF No. 4];
 6         4. On November 30, 2020, Deutsche Bank filed an Opposition to Commonwealth’s
 7            Motion to Dismiss and Countermotion for Partial Summary Judgment [ECF Nos. 24
 8            and 25];
 9         5. On December 21, 2020, Commonwealth filed its Reply in Support of its Motion to
10            Dismiss and Opposition to Countermotion for Partial Summary Judgment [ECF No.
11            36];
12         6. Deutsche Bank contends that it is entitled to file a response to Commonwealth’s
13            Opposition to its Countermotion for Partial Summary Judgment and that its deadline
14            to do so is January 19, 2021 [ECF No. 40];
15         7. Deutsche Bank’s counsel is requesting a fourteen day extension to respond to
16            Commonwealth’s Opposition, until February 2, 2021;
17         8. This extension is requested to allow Deutsche Bank additional time to finalize and
18            file its response to the pending Opposition in light of an unexpected medical
19            emergency experienced by the lead handling counsel for Deutsche Bank;
20         9. Counsel for Commonwealth does not oppose the requested extension to the extent
21            that a response is permitted;
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///




                                              Page 2 of 3
     Case 2:20-cv-01885-APG-VCF Document 44 Filed 01/19/21 Page 3 of 3




 1         10. This is the third request for an extension which is made in good faith and not for
 2             purposes of delay.
 3         IT IS SO STIPULATED.
 4    DATED this 19th day of January, 2021.         DATED this 19th day of January, 2021.
 5
      WRIGHT, FINLAY & ZAK, LLP                     SINCLAIR BRAUN LLP
 6
      /s/ Lindsay D. Robbins                        /s/ Kevin S. Sinclair
 7    Lindsay D. Robbins, Esq.                      Kevin S. Sinclair, Esq.
 8    Nevada Bar No. 13474                          Nevada Bar No. 12277
      7785 W. Sahara Ave., Suite 200                16501 Venture Blvd., Suite 400
 9    Las Vegas, NV 89117                           Encino, CA 91436
      Attorneys for Plaintiff, Deutsche Bank        Attorneys for Defendants, Commonwealth
10
      National Trust Company, Formerly Known as     Land Title Insurance Company, Fidelity
11    Bankers Trust Company of California, N.A.,    National Title Group, Inc., and Fidelity
      as Trustee for American Home Mortgage         National Title Insurance Company
12    Investment Trust 2005-2
13
     IT IS SO ORDERED.
14
           DATED this 19th day of January, 2021.
15
                                               ________________________________________
16
                                               UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                              Page 3 of 3
